DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.    This Office Action is responsive to the Applicant’s Amendment and Terminal Disclaimer filed on 1/13/2021, in which claims 1, 6, 10, 11 and 19 have been amended, claim 8 has been canceled and entered of record.

Information Disclosure Statement
3.     The Information Disclosure Statement (IDS) submitted on 1/11/2021 has been considered by the examiner and made of record in the application file.

Response to Remarks/Arguments
4.    Claims 6, 10 and 19 have been amended. Based on the amended claims, the objections of the claims are withdrawn. 
5.     Paragraphs [0001], [0019] and [0032] of the specification have been amended and included in the Amendment. Based on the amended paragraphs, the objection of the specification is withdrawn.
6.    Figures 1C and 2 have been amended and included in the Amendment. Based on the amended figures, the objections of the drawings are withdrawn.
7.    The terminal disclaimer filed on 1/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents No. 10,803,913, has been reviewed and approved on 1/13/2021. The terminal disclaimer has been recorded.8.   Claims 1 and 11 have been amended to include the allowable subject matter of claim 8 (now canceled) and the terminal disclaimer was filed and approved on 1/13/2021 to overcome the 

Allowable Subject Matter 
9.    Claims 1-7 and 9-20 are allowed.
10.    The following is a statement of reason for indication of allowable subject matter:       
         Regarding independent claim 1 (Currently Amended), the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a plurality of data columns, wherein the plurality of data columns are configured to store data bits and provide data signals when selected by a read operation; and one or more reference columns distributed in the memory array and configured to provide a reference signal; and a first circuit that removes a common signal component from the reference signal and from the data signals”, and a combination of other limitations thereof as claimed in the claim. Claims 2-7 and 9-10 depend on claim 1.
           Regarding independent claim 11 (Currently Amended), the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “generating, by the memory array, a data signal from a data column in a plurality of data columns in the memory array, wherein the data signal is provided by the data column when selected by a read operation; Page 5 of 11Appl. No. 17/009,710Amdt. dated January 13, 2021 Response to Office Action of October 13, 2020generating, by the memory array, a reference signal from one or more reference columns distributed in the memory array; and removing a common signal component from the reference signal and from the data signal”, and a combination of other limitations thereof as claimed in the claim. Claims 12-20 depend on claim 11.        
11.     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
12.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571)270-1515.  The examiner can normally be reached on M-F 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827